     Case 1:19-cv-08364-DLC Document 101 Filed 12/28/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 EUGENE MASON,                           :
                                         :
                          Plaintiff,     :          19 Civ. 8364 (DLC)
                                         :
                -v-                      :          OPINION AND ORDER
                                         :
 AMTRUST FINANCIAL SERVICES, INC. and    :
 DAVIS LEWIS,                            :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

APPEARANCES:

For Plaintiff:
Richard Seth Meisner
Jardin Meisner & Susser, P.C.
30B Vreeland Rd., Ste. 201
Florham Park, NJ 07932
(973) 845-7640

For Defendant:
William Edward Vita
Westerman, Ball, Ederer, Miller & Sharfstein, LLP
1201 RXR Plaza
Uniondale, NY 11556
(516) 622-9200


DENISE COTE, District Judge:

     This Opinion presents the Court’s findings of fact and

conclusions of law following a bench trial on submission.          For

the reasons stated below, judgment is granted to defendant

AmTrust Financial Services (“AmTrust”) on the sole remaining

claim, which is for breach of contract.
     Case 1:19-cv-08364-DLC Document 101 Filed 12/28/20 Page 2 of 15




                          Procedural History

     Plaintiff Eugene Mason (“Mason”) commenced this action on

September 9, 2019.    Two Opinions have narrowed the plaintiff’s

claims.   Mason’s claims for recovery apart from his breach of

contract claims were dismissed on March 23, 2020.         See Mason v.

AmTrust Fin. Servs., Inc., No. 19CV8364 (DLC), 2020 WL 1330688

(S.D.N.Y. Mar. 23, 2020).     Mason’s breach of contract claims for

any year but the last full year of his employment, which was

2018, were dismissed on October 9.      See Mason v. AmTrust Fin.

Servs., Inc., No. 19CV8364 (DLC), 2020 WL 6365448 (S.D.N.Y. Oct.

29, 2020).    Mason’s remaining breach of contract claim consists

of a claim for two unpaid bonuses: (a) a bonus of over $1

million based on 2018 Net Underwriting Income (“NUI”), and (b)

close to $77,000 in restricted stock that were discretionary

bonus awards due to vest after AmTrust terminated Mason’s

employment.

     Following the conclusion of discovery, and in anticipation

of a bench trial to be held on January 6, 2021, the parties

filed on November 20, 2020 a pretrial order and their proposed

findings of fact and conclusions of law.       In the pretrial order,

Mason identified three witnesses for trial.        He also submitted

declarations constituting his own direct trial testimony and the




                                   2
     Case 1:19-cv-08364-DLC Document 101 Filed 12/28/20 Page 3 of 15




trial testimony of his NUI expert Evan Bennett.1        As his third

witness, Mason disclosed an intention to subpoena former AmTrust

Vice-President Paul Poppish to testify regarding “accounting

information as to the profitability of AmTrust and the

calculation of bonuses.”

     On the same day, AmTrust filed a motion in limine to

exclude from trial the testimony of Mason’s expert.         That motion

was granted in an Opinion with which familiarity is assumed.

See Mason v. AmTrust Fin. Servs., Inc., No. 19 CIV. 8364 (DLC),

2020 WL 7425254 (S.D.N.Y. Dec. 18, 2020) (“Daubert Opinion”).

     In a letter of December 21, AmTrust disclosed its intention

to move, pursuant to Federal Rule of Civil Procedure 52(c), for

judgment on Mason’s claim for payment of an NUI bonus.          AmTrust

argued that Mason could no longer prove damages on his breach of

contract claim with respect to the NUI bonus because the Court

had excluded testimony from Mason’s expert.

     At the final pretrial conference, held on December 22,

plaintiff’s counsel agreed that, in the absence of his expert’s

testimony, Mason had no evidence regarding the amount of the NUI

bonus he was due for 2018.     Counsel for plaintiff explained that


1 Pursuant to this Court’s regular practice in non-jury
proceedings, and without objection by the parties, the direct
testimony of a witness under a party’s control is to be
presented through declarations filed with the pretrial order.
In its letter of November 25, AmTrust waived its right to cross
examine Mason at trial.

                                   3
     Case 1:19-cv-08364-DLC Document 101 Filed 12/28/20 Page 4 of 15




the anticipated testimony from Poppish, who he had not yet

subpoenaed for trial, would not fill that gap because Poppish

would not be able to opine on the amount of NUI bonus AmTrust

allegedly owed to Mason.    Plaintiff’s counsel expected Poppish

to testify only that AmTrust did not need to create an actuarial

loss reserve for 2018.

     At the conference, the parties also agreed that the

plaintiff’s claim for a discretionary bonus did not require a

trial on January 6.    They agreed that Mason’s right to such a

bonus was a legal issue to be resolved on the basis of the

construction of Mason’s offer of employment letter (“Letter”)

and a set of annual equity agreements (“Equity Agreements”) that

Mason had signed each year he was given restricted stock as part

of a discretionary bonus.     The parties also agreed upon the

relevant documents to be received into evidence.         These include

Mason’s declaration representing his direct testimony and a

chart that captures the calculation and cancellation of Mason’s

restricted stock awards.    The parties consented to a trial on

submission and the cancellation of the January 6 trial.

                              Background

     The following constitutes the Court’s findings of fact.           In

September 2013, AmTrust hired Mason as Senior Vice President,

Professional Liability Leader, to create a line of professional

liability insurance.    Mason signed the Letter on September 26,


                                   4
        Case 1:19-cv-08364-DLC Document 101 Filed 12/28/20 Page 5 of 15




2013.    AmTrust terminated Mason’s employment on July 17, 2019

for cause.

     A. NUI Bonus

     As explained in more detail in the Daubert Opinion, which

is incorporated by reference, AmTrust was required to provide

Mason with an annual bonus equal to three percent of NUI.

AmTrust did not give Mason any NUI bonus for 2018, which was the

last full year of his employment.         AmTrust calculated that no

bonus was due since the unit lost over $6 million in 2018.

     Mason’s expert had concluded that AmTrust owed Mason over

$1 million in an NUI bonus.        In calculating the unit’s revenue,

expenses and losses for 2018, Bennett relied on certain AmTrust

figures, three revenue figures that he asserts Mason provided to

him, and his own estimate of incurred loss that reduced the

AmTrust calculation of incurred loss from approximately $33

million to $4 million.       With these adjustments, Bennett

calculated a profit of $33.4 million, resulting in an NUI bonus

for Mason of $1,004,082.

     Mason has presented no support for the three revenue

figures on which Bennett relied.          His declaration does not

discuss these figures, identify any specific amount of revenue,

or explain how he arrived at such numbers.           As explained in the

Daubert Opinion, Bennett’s estimate of incurred loss is

inadmissible.


                                      5
        Case 1:19-cv-08364-DLC Document 101 Filed 12/28/20 Page 6 of 15




     B. The Letter

     The Letter provides that Mason would be eligible for two

bonuses: a bonus equal to three percent of the annual NUI, and a

discretionary bonus.       The discretionary bonus would “be

determined at the sole discretion of Chief Executive Officer of

[AmTrust], with no obligation of the Company to pay any

discretionary bonus.”       The Letter states that AmTrust could pay

up to fifty percent of the discretionary bonus “in a combination

of cash, options, restricted stock units, or other equity

instruments of [AmTrust].”        Finally, the Letter states that

bonuses “shall be paid in the year following the year in which

the bonus is earned, provided that your employment with the

Company has not terminated prior thereto.”

  C. Equity Agreements

     Employees receiving discretionary bonuses in restricted

stock were required to execute an Equity Agreement each year the

employee received such a bonus.         The parties have submitted

Equity Agreements signed by Mason for each year between 2014 and

2017.

     AmTrust refers to awards of equity as Long-Term Incentives

(“LTI”) units.      The Equity Agreement grants such stock to the

employee “subject to the vesting conditions” set forth in the

Equity Agreement.      LTI units “vest in four equal installments of

25% on each of the first, second, third and fourth anniversaries


                                      6
        Case 1:19-cv-08364-DLC Document 101 Filed 12/28/20 Page 7 of 15




of the Grant Date, provided [the employee] remain[s] in Service

. . . on the vesting date.”

     Each Equity Agreement also contains forfeiture provisions.

The first forfeiture provision provides that, “[e]xcept as

specifically provided in this Agreement or as may be provided in

other agreements between you and the Company, no additional

[units] will vest after your Service has terminated for any

reason and you will forfeit to the Company all of the [units]

that have not yet vested[.]”        Additionally, each Equity

Agreement states that if an employee’s service is terminated for

cause, the employee “shall immediately forfeit all rights to

[his or her] vested (but undelivered) and unvested [units] and

this award shall immediately terminate.”

  D. Mason’s Discretionary Bonuses

     Mason received both cash and LTI units as part of a

discretionary bonus award for each of the calendar years 2015,

2016, and 2017.      AmTrust typically granted LTI units to Mason

toward the middle of the following year.          Mason signed the

Equity Agreement for the 2017 LTI units on May 23, 2018.

     Mason’s last full year of employment with AmTrust was in

2018.    AmTrust awarded Mason a discretionary bonus for 2018 of

$25,000 in cash on June 28, 2019, but his employment was

terminated on July 17, 2019 before any LTI award to Mason for

his employment in 2018.


                                      7
       Case 1:19-cv-08364-DLC Document 101 Filed 12/28/20 Page 8 of 15




       Following the termination of his employment, AmTrust

cancelled Mason’s LTI units that had not yet vested at the time

his employment was terminated.       The chart below sets out Mason’s

LTI awards and the vesting schedules for the operative years of

his breach of contract claim.       The units that AmTrust cancelled

after it terminated Mason’s employment are in bold.

Bonus Year      Stock Issued          Vesting Schedule
2015            May 2016              May 2017 - 514 units
                                      May 2018 - 514 units
                                      May 2019 - 514 units
                                      May 2020 - 513 units
2016            May 2017              May 2018 – 1,360 units
                                      May 2019 – 1,360 units
                                      May 2020 – 1,360 units
                                      May 2021 – 1,360 units
2017            May 2018              May 2019 – 653 units
                                      May 2020 – 653 units
                                      May 2021 – 653 units
                                      May 2022 – 652 units

In total, AmTrust cancelled 5,191 LTI units valued as of July

2019 at $14.75 per unit, for a total of $76,567.25.

                                Discussion

  I. NUI Bonus

       Mason contends that AmTrust owes him an annual bonus of

over $1 million for the year 2018, which he contends is equal to

three percent of NUI.      AmTrust has moved for judgment on partial

findings on the issue of damages, pursuant to Rule 52(c).

AmTrust’s motion is granted.

       “If a party has been fully heard on an issue during a

nonjury trial and the court finds against the party on that


                                     8
     Case 1:19-cv-08364-DLC Document 101 Filed 12/28/20 Page 9 of 15




issue, the court may enter judgment against the party on a claim

. . . that, under the controlling law, can be maintained or

defeated only with a favorable finding on that issue.”          Fed. R.

Civ. P. 52(c).   The plaintiff bears the burden of proof as to

all elements of a breach of contract claim, including damages.

Terwilliger v. Terwilliger, 206 F.3d 240, 245-46 (2d Cir. 2000).

     Mason has not presented admissible evidence that he is

entitled to an NUI bonus for the calendar year 2018.         Mason

intended to rely on his damages expert for an estimation of

incurred losses that would dramatically reduce the incurred

losses calculated by AmTrust.     That evidence was excluded in the

Daubert Opinion.   Similarly, Mason has not offered any evidence

of the roughly $10 million in additional revenue that he

contends AmTrust omitted from its revenue calculations.          Mason’s

expert relied on revenue figures Mason provided to him, but

Mason’s trial testimony, contained in his declaration, provides

no evidence regarding that revenue.      As a result, Mason has not

established that he was damaged, much less by how much, due to

AmTrust’s failure to pay him an NUI bonus for 2018.

  II.   Discretionary Bonus

     Mason contends that AmTrust breached the Letter when it

cancelled his unvested LTI stock units after terminating his

employment.   AmTrust contends Mason forfeited those rights at

the termination of his employment.


                                   9
     Case 1:19-cv-08364-DLC Document 101 Filed 12/28/20 Page 10 of 15




     To prevail on a claim for breach of contract under New York

law, a plaintiff must establish “(i) the formation of a contract

between the parties; (ii) performance by the plaintiff; (iii)

failure of defendant to perform; and (iv) damages.”          Nick's

Garage, Inc. v. Progressive Cas. Ins. Co., 875 F.3d 107, 114 (2d

Cir. 2017) (citation omitted).2      “A written agreement that is

complete, clear and unambiguous on its face must be enforced

according to the plain meaning of its terms.”         Universal

Instruments Corp. v. Micro Sys. Eng'g, Inc., 924 F.3d 32, 41 (2d

Cir. 2019) (citation omitted).      See also R/S Assocs. v. New York

Job Dev. Auth., 98 N.Y.2d 29, 32 (2002).        When multiple

contracts are at issue, “all writings which form part of a

single transaction and are designed to effectuate the same

purpose must be read together, even [if] they were executed on

different dates and were not all between the same parties.”             TVT

Records v. Island Def Jam Music Grp., 412 F.3d 82, 89 (2d Cir.

2005) (citation omitted) (applying New York law).

     “[A]n employee's entitlement to a bonus is governed by the

terms of the employer's bonus plan.”       Kolchins v. Evolution

Markets, Inc., 31 N.Y.3d 100, 109 (2018) (citation omitted).            An

employee’s ongoing bonus payments are subject to forfeiture


2 Both parties rely on New York law in their trial submissions.
This “implied consent . . . is sufficient to establish choice of
law.” Alphonse Hotel Corp. v. Tran, 828 F.3d 146, 152 (2d Cir.
2016) (citation omitted).

                                   10
     Case 1:19-cv-08364-DLC Document 101 Filed 12/28/20 Page 11 of 15




after the termination of his or her employment where a bonus

agreement “explicitly predicate[s] the continuation of bonus

payments upon the recipient's continued employment status.”

Truelove v. Ne. Capital & Advisory, Inc., 95 N.Y.2d 220, 225

(2000).

     A “course of dealing is a sequence of previous conduct

between the parties to an agreement which is fairly to be

regarded as establishing a common basis of understanding for

interpreting” the operative agreement.       Restatement (Second) of

Contracts § 223(1) (1981).     “Course of dealing may become part

of an agreement either by explicit provision or by tacit

recognition . . . .”    Id. at cmt. b.     The course-of-dealing

doctrine has been extended to “include evidence that a party has

ratified terms by failing to object,” provided there is “an

indication of the common knowledge and understanding of the

parties.”   New Moon Shipping Co. v. MAN B & W Diesel AG, 121

F.3d 24, 31 (2d Cir. 1997).

     Mason has not proven that AmTrust breached its contractual

obligations to Mason when it cancelled Mason’s discretionary

restricted stock awards scheduled to vest with Mason on dates

that followed the termination of his employment.         The Equity

Agreements for Mason’s bonus years 2015, 2016, and 2017

unequivocally state that “no additional [units] will vest after

your Service has terminated for any reason and you will forfeit


                                   11
     Case 1:19-cv-08364-DLC Document 101 Filed 12/28/20 Page 12 of 15




to the Company all of the [units] that have not yet vested[.]”

(emphasis supplied).    Such contingent arrangements are

ubiquitous.   “Deferred awards of stock and stock options . . .

constitute incentive compensation, since they plainly serve the

function of giving employees an incentive to stay with the firm

and to maximize the value of the firm's business.”         Guiry v.

Goldman, Sachs & Co., 814 N.Y.S.2d 617, 619 (1st Dept. 2006).

     The Equity Agreements must be read together with the

Letter, as both pertain to payment of a discretionary bonus.

Under the plain language of the Letter, if AmTrust chose to pay

a discretionary bonus to Mason, it could pay a portion of that

bonus in “restricted stock units”.       The Letter does not contain

a vesting schedule for the award of restricted stock units or

otherwise describe the restrictions that apply to such an award.

The Equity Agreements govern the terms and conditions of the

award of these restricted stock units.

     Under the plain language of the forfeiture provision in the

Equity Agreements, AmTrust was permitted to cancel Mason’s

unvested 5,191 LTI units after it terminated his employment.            As

a result, Mason has failed to show that he remains entitled to

those units or their equivalent in damages.

     This construction of the Letter and the Equity Agreements

is confirmed by the parties’ course of conduct.         For years,

Mason signed the Equity Agreements in connection with his


                                   12
     Case 1:19-cv-08364-DLC Document 101 Filed 12/28/20 Page 13 of 15




receipt of the restricted stock component of his bonus.          See New

Moon Shipping Co., 121 F.3d at 31).       He has offered no evidence

that he ever protested that the execution of the Equity

Agreements was unnecessary or that he was entitled to any

restricted stock units before the dates on which they were

slated to vest.    Accordingly, AmTrust was entitled by the

parties’ agreements, confirmed by their course of conduct, to

conclude that Mason had forfeited his right to unvested

restricted stock when his employment ended.

     Mason argues that the Letter supersedes the Equity

Agreements and that the Letter required any discretionary bonus

to be paid in full the year following that to which it

pertained.    Mason points out that the forfeiture section of the

Equity Agreements provided that an employee forfeited unvested

units upon termination “[e]xcept as specifically provided in

this Agreement or as may be provided in other agreements between

you and the Company.”    Mason argues that the Letter is another

agreement between the parties and that it supersedes the Equity

Agreements.   Because the Letter provides that it “shall be paid

in the year following the year in which the bonus is earned”,

Mason contends that the Letter restricts AmTrust’s ability to

cancel the unvested units.     This argument fails.

     The Letter and Equity Agreement must be read together to

give full force and effect to each of their terms to the extent


                                   13
     Case 1:19-cv-08364-DLC Document 101 Filed 12/28/20 Page 14 of 15




possible.    Reading the documents as Mason does would ignore the

explicit and detailed forfeiture provisions in the Equity

Agreement.     Nothing in the Letter requires that construction.

In keeping with the Letter, the discretionary bonus was awarded

in the year following the year in which it was earned.          Part of

that award, however, was restricted stock.        The Letter

contemplated that restricted stock could be given as part of a

discretionary bonus.     The Equity Agreement governs the terms of

that award, which includes vesting of the stock over time and

forfeiture of unvested amounts following termination of

employment.

     Finally, although it is unnecessary to reach this issue, it

should be noted that AmTrust argues that this entire claim is

time-barred.     AmTrust argues that Mason’s claim based on the

cancellation of his unvested stock units is outside of the

limitations period contained in a 2016 agreement between the

parties that shortened the time period by which Mason could

bring claims against AmTrust.      That agreement required Mason to

bring claims “within six (6) months after the date of the action

or event that is the subject of [Mason’s] lawsuit[.]”          Mason,

2020 WL 6365448, at *1.     Mason’s discretionary bonus claim is

timely.     AmTrust cancelled the unvested stock after it

terminated Mason’s employment in July 2019.        Mason brought this

lawsuit within six months of his termination from AmTrust.


                                   14
     Case 1:19-cv-08364-DLC Document 101 Filed 12/28/20 Page 15 of 15




                               CONCLUSION

     The non-jury trial scheduled for January 6, 2021 is

cancelled.   The Clerk of Court shall enter judgment for AmTrust

and close this case.



Dated:    New York, New York
          December 28, 2020




                                   15
